Case: 21-10891         Document: 00516221678     Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit
                                  ___________
                                                                             FILED
                                                                         March 2, 2022
                                   No. 21-10891
                                  ___________                           Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Amanda Dawn Flores,

                                            Defendant—Appellant.
                   ______________________________

                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:20-CR-560-1
                   ______________________________

   Before Southwick, Graves, and Costa, Circuit Judges.

   Per Curiam:*
          The Federal Public Defender appointed to represent Amanda Dawn
   Flores on appeal has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967). Flores has not
   filed a response.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10891     Document: 00516221678       Page: 2    Date Filed: 03/02/2022




         We have reviewed counsel’s brief and the relevant portions of the
   record reflected in it. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities in this case, and the appeal is DISMISSED. See
   5th Cir. R. 42.2.